Case 5:17-cv-02185-BLF Document 234-3 Filed 02/17/21 Page 1 of 2




                                         EXHIBIT B
                           Case 5:17-cv-02185-BLF Document 234-3 Filed 02/17/21 Page 2 of 2


In re Nexus 6P Products Liability Litigation
KCC Additional Costs                                                                                                                                               Approved
                                                                                Status                     Status                                                  Do Not Bill
                                                                                  1                          2                                                     On Hold

                                                                          Previously Invoiced          Current overage                                             Revisions

                             Item                   Unit Rate             Units          Cost       Units           Cost        Total Units       Total Amount     Status
   Notice (Postcard Summary notice)                        $0.08         34,870.00   $ 2,754.73         0.00   $          -       34,870.00   $         2,754.73   Confirmed
   CAFA                                                  $1,500.00            1.00   $ 1,500.00         0.00   $          -            1.00   $         1,500.00
   NCOA                                                   $250.00             1.00   $     250.00       0.00   $          -            1.00   $           250.00
   NCOA Updates (distribution)                             $0.00              0.00   $        -         0.00   $          -             -     $              -
   First Class Postage                                  $20,301.00                   $ 42,235.79               $       235.40           -     $        42,471.19
   Email Notice                                            $0.02        303,941.00   $ 6,382.76        0.00    $          -      303,941.00   $         6,382.76
   Email Cleanse                                           $0.00        310,895.00   $ 1,243.58        0.00    $          -      310,895.00   $         1,243.58
   Email Bouncebacks                                       $0.08          4,051.00   $     320.03      0.00    $          -        4,051.00   $           320.03
   Notice & Claim Form Requests                            $1.50              3.00   $       4.50      0.00    $          -            3.00   $             4.50
   Data Entry - Remails                                    $0.50              0.00   $        -        0.00    $          -             -     $              -
   Remail - Initial                                        $0.80              0.00   $        -        0.00    $          -             -     $              -
   Address Search Standard                                 $0.75          3,176.00   $ 2,382.00        0.00    $          -        3,176.00   $         2,382.00
   Found & Remailed                                        $0.85            346.00   $     294.10      0.00    $          -          346.00   $           294.10
   IVR Setup                                             $3,750.00                   $ 3,770.83        0.00    $          -             -     $         3,770.83
   IVR Monthly Fees                                        $50.00            11.00   $     550.00      0.00    $          -           11.00   $           550.00
   IVR Line Charges                                        $0.18          3,274.10   $     589.34      4.00    $         0.72      3,278.10   $           590.06
   IVR Transcriptions                                      $0.60             54.00   $      32.40      4.00    $         2.40         58.00   $            34.80
   Telephone Support                                       $1.25          2,002.26   $ 2,502.83        0.00    $          -        2,002.26   $         2,502.83
   Website Hosting                                         $50.00            11.00   $     550.00      4.00    $       200.00         15.00   $           750.00
   Website Registration                                   $175.00             1.00   $     175.00      0.00    $          -            1.00   $           175.00
   Claims Processing (Online)                              $0.50         91,932.00   $ 45,966.00       0.00    $          -       91,932.00   $        45,966.00
   Claims Processing (Mail- Open/enter/image)              $1.85            548.00   $ 1,013.80       83.00    $       153.55        631.00   $         1,167.35
   Data entry and Claim Scoring Setup                     $895.00             1.00   $     895.00      0.00    $          -            1.00   $           895.00
   Open/image/date enter forms (deficiencies)              $1.85              0.00   $        -        0.00    $          -             -     $              -
   Deficiency Mailings                                     $1.25              0.00   $        -        0.00    $          -             -     $              -
   Denied Claim mailings                                   $0.25              5.00   $       1.25      0.00    $          -            5.00   $             1.25
   Issue payments by PayPal                                $0.35         26,177.00   $ 9,161.95        0.00    $          -       26,177.00   $         9,161.95
   Issue Checks                                            $0.50         56,303.00   $ 28,151.50     268.00    $       134.00     56,571.00   $        28,285.50
   Reissue Checks                                          $4.50             84.00   $     378.00    160.00    $       720.00        244.00   $         1,098.00
   Declaration                                           $5,000.00            1.00   $ 5,000.00        0.00    $          -            1.00   $         5,000.00
   Income Tax Return                                     $1,000.00            1.00   $ 1,000.00        1.00    $     1,000.00          2.00   $         2,000.00
                                                                                     $ 157,105.38              $     2,446.07                 $      159,551.45

                               Hours                     $100.00
   Data Development                                        35               139.17   $ 13,917.00        3.25   $       325.00        142.42   $       14,242.00
   Document Development                                    10                55.25   $ 5,525.00         0.00   $          -           55.25   $        5,525.00
   Print Production -Notice                                10                15.34   $ 1,534.00         6.00   $       600.00         21.34   $        2,134.00
   Print Production - Call Center Notice requests           4                 0.00   $        -         0.00   $          -             -     $             -
   Call Center / IVR Development and Maintenance           15                 4.17   $     417.00       0.00   $          -            4.17   $          417.00
   Staff time downloading transcripts                       6                 0.00   $        -         0.00   $          -             -     $             -
   Design and Set up dynamic website                       40                49.75   $ 4,975.00         0.00   $          -           49.75   $        4,975.00
   Website maintenance                                      5                 0.00   $        -         0.00   $          -             -     $             -
   E-mail Campaign                                         10                11.75   $ 1,175.00         0.00   $          -           11.75   $        1,175.00
   Track and manage bouncebacks                             5                 0.00   $        -         0.00   $          -             -     $             -
   Undeliverable Mail Processing (notice)                  10                 3.09   $     309.00       0.00   $          -            3.09   $          309.00
   Undeliverable Mail Processing (checks)                   4                 0.00   $        -         2.17   $       217.00          2.17   $          217.00
   QA                                                                         5.75   $     575.00       0.00   $          -            5.75   $          575.00
   Address Searches                                         3                 0.75   $      75.00       0.00   $          -            0.75   $           75.00
   Case Processing                                                            6.74   $     674.00      20.85   $     2,085.00         27.59   $        2,759.00
   Claims Processing                                       335              265.27   $ 26,527.00        0.00   $          -          265.27   $       26,527.00
   Deficiency/Denial Campaign Outreach                                        4.50   $     450.00       0.00   $          -            4.50   $          450.00
   Deficiency Processing                                   50                58.40   $ 5,840.00         0.00   $          -           58.40   $        5,840.00
   Exclusion & Objection Processing                                           3.50   $     350.00       0.00   $          -            3.50   $          350.00
   Distribution Calculation / Management                   15                56.20   $ 5,620.00        57.51   $     5,751.00        113.71   $       11,371.00
   Distribution and Reissues                               10                 0.00   $        -         0.00   $          -             -     $             -
   Mail/Email Correspondence                                                 73.55   $ 7,355.00       174.00   $    17,400.00        247.55   $       24,755.00
   Status Reports                                          10                23.75   $ 2,375.00         0.00   $          -           23.75   $        2,375.00
   Reissue Processing                                                         1.25   $     125.00      44.58   $     4,458.00         45.83   $        4,583.00
   Post Distribution reports                               15                 4.00   $     400.00       0.00   $          -            4.00   $          400.00
   Funds Management and Accounting                         10               20.685   $ 2,068.50        35.01   $     3,501.00         55.70   $        5,569.50
   Case Setup, Planning and Management                     50               120.57   $ 12,057.00      156.70   $    15,670.00        277.27   $       27,727.00
                                                                           923.44    $ 92,343.50     500.07    $    50,007.00      1,423.51          142,350.50
                                                           Sales Tax:                $        -                $          -                   $             -
                                                                                     $ 249,448.88              $    52,453.07
                                                                                                                                     Total:   $      301,901.95
